Tkippe, Judge.
1. The verdict was received in Court on the Sabbath day, in the absence of the excepting party, and without his consent. The question is, can a Judge of the Superior Court *439open liis Court and receive a verdict from the jury on the Sabbath. We think this has been settled in the negative by a long line of decisions, English, American and of this Court. It is only necessary to refer to some of our own decisions, as they cover the whole question, and contain references to many others to which any one, desirous to make a thorough investigation, can look. If for upwards of twenty years, more than one decision of this Court has stood untouched by any legislation to change the law as therein adjudged, there is no necessity to go farther. In the case of John Neal vs. W. F. Crew, 12 Georgia, 93, it was held that “Sunday is not to be counted as one of the four days in which appeals were allowed to be entered.” The reason given was that if an appeal were entered on Sunday, it would be void. In the argument reaching that conclusion, the whole question was reviewed, the authorities given and the position clearly assumed, that Sunday was dies non jwridicus. In the same volume, page 380, Cheeseborough, etc., vs. Vanness, it was stated that it was held in Neal vs. Crew, that Sunday was not a day for the transaction of judicial business. In the case of Cheeseborough vs. Vanness, the Judge of the Court of Common Pleas of Augusta, had appointed a day for a special session. By oversight on his part the day appointed, was Sunday. He opened Court and adjourned until next day, without transacting business. The objection was made on Monday that the order appointing the session, was void, because it appointed Sunday; and, also, that the adjournment on Sunday was void. It was held by this Court; that in this State, Sunday is not a day for the transaction of judicial business, and when a day was appointed to hear a special case, which, by mistake, fell on Sunday, the ease would necessarily stand over rnitil, Monday, the next worhing day, without any formed meeting and adjournment of the Gourtfor that purpose. The meeting and adjournment on Sunday was considered as a mere nullity. The same principle is recognized in Gholston vs. Gholston, 31 Georgia, 638. Section 4579, New Code, makes it criminal for any “person whatever,” to pursue their *440business, or work of their ordinary calling on the Lord’s day. 7?his is substantially the same as the second section of the Colonial Act of 1762, under which the foregoing -decisions were made.
It has been held that a note made on the Sabbath day, in pursuance of trade or business, is void: 41 Georgia, 449. Also, that a payment on Sunday on a note, due to a merchant, being a transaction in violation of law, is not such acknowledgement of the debt as will take it out of the statute of limitations: 31 Georgia, 607. No attachment or bail process could issue on the Sabbath day, unless by authority of special law, and then only under special circumstances, which must be sworn to by the applicants. The Constitution excepts Sunday from being one of the five days allowed the Governor for the revision of bills which have been passed by the General Assembly. In every form — by all the different authorities of this State — by its organic law — its civil and criminal Code, and by every judicial decision upon the question, the Sabbath day is regarded as the Lord’s day, and it is protected from violation by so many guards that the Courts should not be allowed to invade its sanctity, and in so doing make a record to be read by all men in all time.
In Davis vs. Fish, 1 Green, (Iowa,) 410, the very point before us was made and decided as we decide this. Similar authorities might be cited without number — authorities sustaining the principle upon which we rest this decision, even had we to go outside our own State for them.
2. The verdict in this case having been received in Court, opened on the Sabbath day for that purpose, was an illegal verdict and a nullity; and, being this, the objection was properly taken, at the proper time, and should have been sustained by the Court.
Judgment reversed.